Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 11/13/20 has been entered. Claims 6-9, 15, and 23 have been canceled.  Claims 1, 3-4, 10, 16-17, 19, and 25 have been amended.  Claims 1-5, 10-14, 16-22, and 24-25 remain pending in the application.
Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 8/17/20.
Response to Arguments
Applicant’s arguments with respect to claims 1-13, 14-23, and 25 (see Remarks filed 1/13/20, Pages 9-10) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 1/13/20 have been fully considered but they are not persuasive.
With regards to claim 1, Applicant has argued that “the identified tube section (68) of Wittwer cannot be the claimed turbocharger exhaust conduit of the present application” because in Wittwer (U.S. 2014/0041385), the “identified tube section (68), and any outlet thereof, is arranged at or above the upper end face (39) of the outboard engine (3)” (see Remarks filed 1/13/20, Pages 9-20).  This argument appears to be directed at the limitation of amended claim 1 requiring “a turbocharger exhaust conduit coupled to the turbine outlet and having a turbocharger exhaust conduit outlet positioned substantially level with or below a lower extent of the internal combustion engine in use”. The Examiner does not find this argument persuasive because in the new grounds of rejection detailed below, elements 68 and 78 are collectively being interpreted as the turbocharger exhaust conduit (see Fig. 7 where 68 and 78 are collectively shown as a type of turbocharger exhaust conduit as exhaust flow indicated by heavy dark arrow is shown flowing from 58 (which is part of turbocharger 57 per Para 28) and then through elements 68 and 78 (also described in Para 30)), having a  turbocharger exhaust conduit outlet (Modified Fig. 7 below - A (person having ordinary skill in the art would recognize element A as a type of turbocharger exhaust conduit outlet as the exhaust flow indicated by heavy dark arrow is shown exiting from 67/78 at this location)) which is positioned substantially level with or below a lower extent (Modified Fig. 7 below - B (person having ordinary skill in the art would recognize element B as a type of lower extent of engine 1 as it is shown at the lowest position of engine 1 through the views of Figs. 1, 3, and 7)) of the internal combustion engine (1) in use (see Figs. 1, 3, 7 and Modified Fig. 7 below - element A identified in Modified Fig. 7 
Applicant has argued claims 2-5, 10-14, 16-22, and 25 are allowable for the same reasons as indicated above regarding claim 1 (see Remarks field 11/13/20, Page 10).  The Examiner does not find this argument persuasive and maintains the same arguments as made above regarding claim 1.
Claim Objections
Claim 5 is objected to because of the following informalities:  “a rigid material” in line 2 should be --the rigid material--.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: “A marine vessel” in line 1 should be --The marine vessel of claim 1--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“adaptor member” (claim 10) - adaptor member is well known in the art and the equivalent structure is being interpreted as a mounting flange.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites the limitation “wherein the turbocharger exhaust conduit is formed from a rigid material” which the limitation of claim 5 fails to further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11-12, 14, 16-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittwer (U.S. 2014/0041385).


    PNG
    media_image1.png
    434
    387
    media_image1.png
    Greyscale

Modified Fig. 7
Re claim 1:
Wittwer discloses A marine engine assembly (Figs. 1, 9 and Para 14 - “outboard engine, together with a transmission assembly”) for propelling a marine vessel (Para 22- “watercraft”), the marine engine assembly comprising: 
an internal combustion engine (1, internal combustion engine - Para 22) configured to drive a propulsion arrangement (34, drive screw - Para 25 (a type of propulsion arrangement as shown in Fig. 1))(see Fig. 1 - internal combustion engine 1 shown configured to drive propulsion arrangement 34 through transmission 33); 
a turbocharger (57, exhaust gas turbocharger device - Para 28) comprising a turbine portion (58, exhaust gas turbine - Para 28) having a turbine outlet (66, exhaust gas outlet side of the exhaust gas turbine - Para 28); 
a support structure (13, cylinder housing - Para 23 (a type of support structure)) for supporting the turbocharger (Para 28 - “…The exhaust gas turbocharger device 57 is attached on the… cylinder crankcase 13… fixed to the cylinder housing 13 … in a rigid connection…”); 
a turbocharger exhaust conduit (68, tube section - Para 28; and 78, second exhaust gas channel - Para 30 (see Fig. 7 where 68 and 78 are collectively shown as a type of turbocharger exhaust conduit as exhaust flow indicated by heavy dark arrow is shown flowing from 58 (which is part of turbocharger 57 per Para 28) and then through elements 68 and 78 (also described in Para 30))) coupled to the turbine outlet (see Fig. 3 and Para 28 - “a second angled tube section 68-- see FIG. 3 --is included between an exhaust gas outlet side 66 of the exhaust gas turbine 58 and a second end-face wall section 67”) and having a turbocharger exhaust conduit (Modified Fig. 7 above - A 
an exhaust system (Para 30 - “an exhaust gas system”) housed in a leg section (2, transmission device - Para 22 (see Fig. 1/9 where element 2 is shown as a type of leg section as it is shown including a type of mid-section at 6 and lower section at 34 (Page 4, Lines 29-30 of the instant application describes that “The mid-section 22 and lower-section 3 are often collectively known as the leg section”))) of the marine engine assembly (Para 14 - “outboard engine, together with a transmission assembly”)(see Fig. 1, 3, 7, and 9 and Para 30 - “The exhaust gases which leave the exhaust gas turbine 58 are guided through a second exhaust gas channel 78 in the cylinder housing 13, and particularly downward—in the direction F past the cylinders 7 and 8 and into an exhaust gas system of the reciprocating internal combustion engine 1. They exit the exhaust gas system in the region of the drive screw 34” (for exhaust to be guided from 78/13 and into an exhaust gas system where exhaust exits at 34, the exhaust gas system must be housed in element 2 because 13 is shown terminating at the end of element 1 in Fig. 3, and element 1 is shown connecting to element 2 in Figs. 1 and 9)) and having an 
wherein the turbocharger exhaust conduit (68/78) is formed from a rigid material (Para 28 - “… tube sections 65 and 68 are produced from a rigid ferric metal material…”; and Para 23 - “A light-metal alloy is used as the material for the cylinder housing 13” (78 is part of 13 per para 30)) and is rigidly mounted to the exhaust system inlet (see Figs. 1, 9, and Para 30 (person having ordinary skill in the art would recognize a type of rigid mounting exists between elements 1 and 2 through views of Figs. 1 and 9)(68/78 is shown as part of element 1 through views of Figs. 1, 3, and 7, and exhaust system inlet is part of element 2 as described above)) such that the turbocharger exhaust conduit (68/78) acts as a primary support to the turbocharger (57) within the marine engine assembly (Para 14 - “outboard engine, together with a transmission assembly”)(see Fig. 3 and Para 28 - “… tube sections 65 and 68 are produced from a rigid ferric metal material and are fixed to the cylinder housing 13 and the cylinder head 
Re claim 2:
Wittwer discloses wherein the turbocharger exhaust conduit (68/78) has a greater rigidity than any other connection (65, tube section - Para 28 (a type of connection as described in Para 28 and shown in Fig. 3)) of the turbocharger (57) to the marine engine assembly (Figs. 1, 9 and Para 14 - “outboard engine, together with a transmission assembly”)(Para 28 - “…tube sections 65… are fixed to the cylinder housing 13 and the cylinder head 14 in a rigid connection… However, it can also be contemplated that only the second tube section 68, the same connected to the exhaust gas outlet side 63, is designed as a rigid connection between the exhaust gas turbine 58 and the second end-face section 67, while the first tube section 65 is specifically designed to be elastic”).
Re claim 3:
Wittwer discloses wherein more mechanical force from the turbocharger (57) is reacted through the turbocharger exhaust conduit (68/78) than any other connection (65, tube section - Para 28 (a type of connection as described in Para 28 and shown in while the first tube section 65 is specifically designed to be elastic” (more mechanical force from turbocharger 57 will inherently be reacted through the rigid connection of conduit 68 than through the elastic connection of tube section 65)).
Re claim 4:
Wittwer discloses wherein substantially all mechanical force from the turbocharger (57) is reacted through the turbocharger exhaust conduit (68/78)(see Fig. 3 and Para 28 - turbocharger 57 shown in Fig. 3 connected through 65 and 68 and Para 28 describes the connection of 68 being rigid while 65 is elastic).
Re claim 5:
Wittwer discloses wherein the turbocharger exhaust conduit (68/78) is formed from a rigid material, e.g. from a metallic material (Para 28 - “… tube sections 65 and 68 are produced from a rigid ferric metal material…”; and Para 23 - “A light-metal alloy is used as the material for the cylinder housing 13” (78 is part of 13 per para 30)).
Re claim 11:
Wittwer discloses an exhaust manifold (70, exhaust gas channel - Para 29 (see Fig. 6 where 70 is shown collecting exhaust from multiple ports of cylinder head 14 and thereby would be recognized by one having ordinary skill in the art as a type of exhaust 
Re claim 12:
Wittwer discloses wherein the turbocharger (57) is connected to the exhaust manifold (70) via a flexible connecting arrangement (65, tube section - Para 28 (Para 28 - “tube section 65 is specifically designed to be elastic”))(see Figs. 3, 6, and Para 28-29 - turbocharger 57 shown in Figs. 3 and 6 connected to 70 via connection 65).
Re claim 14:
Wittwer discloses wherein the turbocharger (57) is further connected to the internal combustion engine (1) via a flexible hose (84, flexible connecting piece - Para 32) configured to deliver compressed air from the turbocharger to the internal combustion engine (see Figs. 4-5 and Para 32).
Re claim 16:
Wittwer discloses wherein the turbocharger exhaust conduit (68/78) comprises a coolant flow path (79, cooling jacket section - Para 31 (a type of coolant flow path)) therethrough for cooling the turbocharger exhaust conduit (see Fig. 7 and Para 31).
Re claim 17:
Wittwer discloses wherein the coolant flow path (79) is arranged to flow around a exhaust flow path (see Fig. 7 - a type of exhaust flow path is shown by dark arrow (described in Para 30 as “direction F”))(see Fig. 7 - element 79 is shown arranged to flow around exhaust flow path indicated by dark arrows).
Re claim 18:

Re claim 19:
Wittwer discloses wherein the propulsion arrangement (34) is arranged to be positioned below the internal combustion engine (1), in use (see Fig. 1 - propulsion arrangement 34 shown positioned below internal combustion engine 1 as intended for use described in Paragraph 22).
Re claim 20:
Witter discloses a crankshaft (18, crankshaft - Para 23) coupled to the internal combustion engine (see Fig. 2 and Para 23) and configured to drive the propulsion arrangement (Para 25 - “first crankshaft 18 acts on a drive screw 34 of the watercraft by way of a trans mission 33”).
Re claim 21:
Wittwer discloses wherein the crankshaft (18) is intended to be substantially vertical, in use (Para 23 - “The crankshafts 18 and 19 rotate about two crankshaft axes 22 and 23, said crankshaft axes 22 and 23 standing upright and/or vertical in the out board engine 3”).
Re claim 22:
Wittwer discloses wherein the internal combustion engine (1) is a diesel engine (Paragraph 24 - “internal combustion engine 1 above operates according to the diesel principle”).
Re claim 25:
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wittwer (U.S. 2014/0041385), as applied to claim 1 above, and further in view of Blanchard (U.S. 6,776,674).
Re claim 10:
Wittwer discloses wherein the turbocharger exhaust conduit (68/78) is rigidly connected to the exhaust system inlet (see Figs. 1, 9, and Para 30 (person having 
Wittwer fails to disclose wherein the turbocharger exhaust conduit is rigidly connected to the exhaust system inlet via an adaptor member provided between the internal combustion engine and the leg section.
Blanchard teaches wherein an exhaust conduit (Col. 5, Line 54 - “an exhaust port (not shown) of the engine”) is rigidly connected to an exhaust system inlet (116, opening - Col. 5, Line 50 (a type of exhaust system inlet as shown in Fig. 4 and described in Col. 5, Lines 49-64)) via an adaptor member (16, exhaust housing - Col. 5, Line 49 (a type of adaptor member as described in Col. 2, Line 65 - Col. 3, Line 10 (adapting mounting of entire engine to hull))) provided between an internal combustion engine (Col. 3, Lines 2-3 - “the engine (not visible behind motor cover 14)”) and a leg section (18, inlet/gear housing - Col. 3, Line 4 (a type of leg section as shown in Figs. 2-3))(Col. 3, Lines 2-5 (describes 16 being between engine and 18)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the adaptor member and positioning thereof of Blanchard in the system of Wittwer for the advantage of being able to hang the engine from a hull of a boat (Blanchard; Col. 6, Lines 4-6) in a way that allows swiveling of the engine (Blanchard; Col. 6, Lines 40-45).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wittwer (U.S. 2014/0041385), as applied to claim 12 above, and further in view of Schumnig (U.S. 2011/0016859).
Re claim 13:
Wittwer fails to disclose wherein the turbocharger is mounted to the exhaust manifold via one or more thermal expansion joints.
Schumnig teaches wherein a turbocharger (Abstract - “exhaust-gas turbocharger”) is mounted to an exhaust manifold (18, exhaust manifold - Abstract) via one or more thermal expansion joints (19’, compensator (a type of thermal expansion joint) - Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the thermal expansion joint of Schumnig in the system of Wittwer for the advantage of compensating for thermal expansion (Schumnig; Para 32) in order to avoid damage (Schumnig; Para 3).
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 24 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the turbocharger exhaust conduit comprises a support strut for increasing the rigidity of the exhaust conduit” (emphasis added) as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/17/21

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, February 18, 2021